


110 HR 885 : International Nuclear Fuel for

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		H. R. 885
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2007
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To support the establishment of an
		  international regime for the assured supply of nuclear fuel for peaceful means
		  and to authorize voluntary contributions to the International Atomic Energy
		  Agency to support the establishment of an international nuclear fuel
		  bank.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the International Nuclear Fuel for
			 Peace and Nonproliferation Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title
				and table of contents.
					Title I—International
				regime for the assured supply of nuclear fuel for peaceful means
					Sec. 101. Findings.
					Sec. 102. Sense of
				Congress.
					Sec. 103. Statements
				of policy.
					Sec. 104. Report.
					Title II—International
				nuclear fuel bank
					Sec. 201. Voluntary
				contributions to the International Atomic Energy Agency.
					Sec. 202. Authorization of appropriations.
				
			IInternational
			 regime for the assured supply of nuclear fuel for peaceful means
			101.FindingsCongress makes the following
			 findings:
				(1)Since the United States Baruch Plan of
			 1946, the United States has believed that an increase in the number of
			 countries that possess nuclear weapons and the means to create such weapons
			 makes the world less secure and stable by increasing the chances that nuclear
			 weapons would be used. A world in which nuclear weapons are used again is less
			 secure for all concerned, and could well trigger a global arms race, as more
			 countries will be tempted to arm themselves with nuclear weapons to prevent
			 attacks by countries that possess nuclear weapons.
				(2)It is therefore in
			 the general security interest of all countries, and in the vital national
			 security interest of the United States, that the number of countries that
			 possess a nuclear weapons capability necessarily be kept to a minimum and
			 ultimately reduced.
				(3)Uranium enrichment
			 and spent-fuel reprocessing facilities produce nuclear material that can either
			 be used for peaceful purposes in electricity-generating reactors, or can be
			 used to produce uranium and plutonium for nuclear weapons. As such, these
			 facilities are inherently a proliferation risk, allowing their possessor to be
			 just months away from the production of a nuclear explosive device.
				(4)It is also therefore in the general
			 security interest of all countries that the number of countries that operate
			 uranium enrichment and spent-fuel reprocessing facilities also be kept to a
			 minimum, consistent with the global demand for nuclear power reactor fuel.
				(5)The financing and construction of
			 additional uranium enrichment and spent-fuel reprocessing facilities in
			 additional states around the world is indefensible on economic grounds alone,
			 given current and future supplies of uranium and existing providers of uranium
			 enrichment and spent-fuel reprocessing services to the world market.
				(6)The desire to construct uranium enrichment
			 and spent-fuel reprocessing facilities by additional countries, therefore, is
			 often based upon considerations other than economic calculations. The
			 possession of such facilities is often elevated to a matter of national pride—a
			 demonstration to the world that the country that possesses this technology has
			 arrived at a level of technological development comparable to that of the
			 United States and other countries with advanced civil nuclear power
			 programs.
				(7)Furthermore, the acquisition of uranium
			 enrichment and spent-fuel reprocessing facilities can be perceived as a
			 demonstration of the developing world’s independence from technological
			 domination by the more developed states. Article IV of the Treaty on the
			 Nonproliferation of Nuclear Weapons (21 UST 483; commonly referred to as the
			 Nuclear Non-Proliferation Treaty or the NPT)
			 recognizes that State Parties have an inalienable right . . . to develop
			 research, production and use of nuclear energy for peaceful purposes without
			 discrimination.. However, this is a qualified right conditioned by a
			 State Party acting in conformity with the NPT’s obligation for such countries
			 not to acquire, possess, or develop nuclear weapons or nuclear explosive
			 devices.
				(8)It has been long recognized that the
			 proliferation of national uranium enrichment and spent-fuel reprocessing
			 facilities would increase the likelihood of the emergence of new nuclear weapon
			 states. Concerned governments, nongovernmental organizations, and individual
			 experts have for decades recognized the need to address this problem through
			 multilateral assurances of the uninterrupted supply of nuclear fuel, the
			 sharing of peaceful application of nuclear energy, an international fuel bank
			 to provide fuel if the fuel supply to a country is disrupted, and even
			 multilateral participation in international uranium enrichment and spent-fuel
			 reprocessing facilities, as a means of reducing incentives of countries to
			 develop and construct such facilities themselves.
				(9)Until recently,
			 such efforts have produced little more than reports. However, the revelations
			 of a nuclear black-market in uranium enrichment technology and equipment,
			 combined with the attempt by North Korea and Iran to possess such technology
			 and equipment to provide the basis for nuclear weapons programs, have rekindled
			 this debate with a new urgency.
				(10)Iran has used the specter of a potentially
			 unreliable international supply of nuclear reactor fuel as a pretext for
			 developing its own uranium enrichment and spent-fuel reprocessing capability,
			 which would enable Iran to also produce weapons-grade uranium and plutonium for
			 nuclear weapons.
				(11)Several initiatives have been proposed over
			 the last year to address these concerns. The United States has proposed the
			 Global Nuclear Energy Partnership (GNEP), which envisions a consortium of
			 countries with advanced nuclear capabilities providing nuclear fuel
			 services—fresh fuel and recovery of used fuel—to other countries that agree to
			 employ nuclear energy only for power generation purposes, without possessing
			 national uranium enrichment and spent-fuel reprocessing facilities.
				(12)The United States
			 also joined France, the Russian Federation, Germany, the United Kingdom, and
			 the Netherlands on May 31, 2006, in proposing a Concept for a
			 Multilateral Mechanism for Reliable Access to Nuclear Fuel that would
			 facilitate or create new arrangements between suppliers and recipients to
			 provide fuel to countries with good nonproliferation credentials in case of
			 market failure.
				(13)Any assurance of
			 the supply of nuclear fuel should meet the condition outlined by President
			 George W. Bush on February 11, 2004, that The world’s leading nuclear
			 exporters should ensure that states have reliable access at reasonable cost to
			 fuel for civilian reactors, so long as those states renounce enrichment and
			 reprocessing..
				(14)The Russian Federation has proposed that
			 one of its uranium enrichment facilities be placed under international
			 management and oversight, as part of a Global Nuclear Power
			 Infrastructure proposal to create international nuclear fuel cycle
			 centers.
				(15)In conclusion,
			 the creation of a multi-tiered system to assure the supply of nuclear reactor
			 fuel at current market prices, under appropriate safeguards and conditions,
			 could reassure countries that are dependent upon or will construct nuclear
			 power reactors that they will have an assured supply of nuclear fuel at current
			 market prices, so long as such countries forgo national uranium enrichment and
			 spent-fuel reprocessing facilities and are committed to the nonproliferation of
			 nuclear weapons.
				102.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the Concept
			 for a Multilateral Mechanism for Reliable Access to Nuclear Fuel,
			 proposed by the United States, France, the Russian Federation, Germany, the
			 United Kingdom, and the Netherlands on May 31, 2006, is welcomed and should be
			 expanded upon at the earliest possible opportunity;
				(2)the proposal by
			 the Government of the Russian Federation to bring one of its uranium enrichment
			 facilities under international management and oversight is also a welcome
			 development and should be encouraged by the United States;
				(3)the offer by the Nuclear Threat Institute
			 (NTI) of $50,000,000 in funds to support the creation of an international
			 nuclear fuel bank by the International Atomic Energy Agency (IAEA) is also
			 welcomed, and the United States and other member states of the IAEA should
			 pledge collectively at least an additional $100,000,000 in matching funds to
			 fulfill the NTI proposal; and
				(4)the governments,
			 organizations, and experts currently engaged in developing the initiatives
			 described in paragraphs (1) through (3) and other initiatives should seek to
			 identify additional incentives to be included in an international regime for
			 the assured supply of nuclear fuel for peaceful means at current market prices,
			 including participation in non-weapons-relevant technology development and fuel
			 leasing to further persuade countries that participation in such a multilateral
			 arrangement far outweighs the temptation and expense of developing national
			 uranium enrichment and plutonium reprocessing facilities.
				103.Statements of
			 policy
				(a)General statement
			 of policyIt is the policy of
			 the United States to support the establishment of an international regime for
			 the assured supply of nuclear fuel for peaceful means under multilateral
			 authority, such as the International Atomic Energy Agency.
				(b)Additional
			 statement of policyIt is
			 further the policy of the United States to—
					(1)oppose the
			 development of a capability to produce nuclear weapons by any non-nuclear
			 weapon state, within or outside of the NPT;
					(2)encourage states
			 party to the NPT to interpret the right to develop research, production
			 and use of nuclear energy for peaceful purposes, as described in
			 Article IV of the NPT, as being a qualified right that is conditioned by the
			 overall purpose of the NPT to prevent the spread of nuclear weapons and nuclear
			 weapons capability, including by refraining from all nuclear cooperation with
			 any state party that has not demonstrated that it is in full compliance with
			 its NPT obligations, as determined by the International Atomic Energy Agency;
			 and
					(3)strengthen the
			 Nuclear Suppliers Group guidelines concerning consultation by members regarding
			 violations of supplier and recipient understandings by instituting the practice
			 of a timely and coordinated response by Nuclear Suppliers Group members to all
			 such violations, including termination of nuclear transfers to an involved
			 recipient, that discourage individual Nuclear Suppliers Group members from
			 continuing cooperation with such recipient until such time as a consensus
			 regarding a coordinated response has been achieved.
					104.ReportNot later than 180 days after the date of
			 the enactment of this Act, the President shall transmit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report on the activities of the United States to
			 support the establishment of an international regime for the assured supply of
			 nuclear fuel for peaceful means at current market prices under multilateral
			 authority, such as the International Atomic Energy Agency. The report shall
			 include an assessment of the feasibility of establishing an international fuel
			 services center within the United States.
			IIInternational
			 nuclear fuel bank
			201.Voluntary
			 contributions to the International Atomic Energy Agency
				(a)Voluntary
			 contributions authorizedThe
			 President is authorized to make voluntary contributions on a grant basis to the
			 International Atomic Energy Agency (hereinafter in this section referred to as
			 the IAEA) for the purpose of supporting the establishment of an
			 international nuclear fuel bank to maintain a reserve of low-enriched uranium
			 for reactor fuel to provide to eligible countries in the case of a disruption
			 in the supply of reactor fuel by normal market mechanisms.
				(b)RequirementsVoluntary contributions under subsection
			 (a) may be provided only if the President certifies to the Committee on Foreign
			 Affairs of the House of Representatives and the Committee on Foreign Relations
			 of the Senate that—
					(1)the IAEA has
			 received pledges in a total amount of not less than $100,000,000 and is in
			 receipt of not less than $75,000,000 of such pledges for the purpose of
			 supporting the establishment of the international nuclear fuel bank referred to
			 in subsection (a);
					(2)the international nuclear fuel bank
			 referred to in subsection (a) will be established within the territory of a
			 non-nuclear weapon state, and will be under the oversight of the IAEA, only
			 if—
						(A)the non-nuclear weapon state, among other
			 things—
							(i)has a full scope
			 safeguards agreement with the IAEA and an additional protocol for safeguards in
			 force;
							(ii)has never been
			 determined by the IAEA Board of Governors to be in noncompliance with its IAEA
			 full scope safeguards agreement and its additional protocol for safeguards; and
							(iii)has effective
			 enforceable export controls regarding nuclear and dual-use nuclear technology
			 and other sensitive materials comparable to those maintained by the United
			 States; and
							(B)the Secretary of
			 State has never determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
			 section 40 of the Arms Export Control Act, or any other provision of law, that
			 the government of the non-nuclear weapon state has repeatedly provided support
			 for acts of international terrorism;
						(3)the international
			 nuclear fuel bank referred to in subsection (a) will provide nuclear reactor
			 fuel to a country only if, at the time of the request for nuclear reactor
			 fuel—
						(A)the country is in full compliance with its
			 IAEA safeguards agreement and has an additional protocol for safeguards in
			 force;
						(B)in the case of a country that at any time
			 prior to the request for nuclear reactor fuel has been determined to be in
			 noncompliance with its IAEA safeguards agreement, the IAEA Board of Governors
			 determines that the country has taken all necessary actions to satisfy any
			 concerns of the IAEA Director General regarding the activities that led to the
			 prior determination of noncompliance;
						(C)the country agrees to use the nuclear
			 reactor fuel in accordance with its IAEA safeguards agreement;
						(D)the country has effective and enforceable
			 export controls regarding nuclear and dual-use nuclear technology and other
			 sensitive materials comparable to those maintained by the United States;
						(E)the country does not possess uranium
			 enrichment or spent-fuel reprocessing facilities of any scale; and
						(F)the government of the country is not a
			 state sponsor of terrorism for purposes of section 6(j) of the Export
			 Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
			 section 40 of the Arms Export Control Act, or any other provision of
			 law;
						(4)the international nuclear fuel bank
			 referred to in subsection (a) will not contain uranium enrichment or spent-fuel
			 reprocessing facilities; and
					(5)the nuclear reactor fuel referred to in
			 paragraph (3) will be provided to a country referred to in such paragraph only
			 at current market prices.
					(c)WaiverThe President may waive the requirement of
			 subparagraph (F) of subsection (b)(3) if the President—
					(1)determines that it
			 is important to the national security interests of the United States to do so;
			 and
					(2)transmits to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate a report that contains the basis of the
			 determination under paragraph (1).
					(d)Rule of
			 constructionNothing in this
			 section shall be construed to authorize voluntary contributions under
			 subsection (a) to support subsidization of the price of nuclear reactor fuel
			 whose supply would be assured by the United States, the IAEA, or any other
			 state or international entity covered by this section.
				202.Authorization of
			 appropriations
				(a)In
			 generalTo carry out section 201, there is authorized to be
			 appropriated to the President $50,000,000 for fiscal year 2008.
				(b)Availability of
			 appropriationsAmounts appropriated pursuant to the authorization
			 of appropriations under subsection (a) are authorized to remain available until
			 September 30, 2010.
				
	
		
			Passed the House of
			 Representatives June 18, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
